Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 1 of 14 PageID #: 4408




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  JAMES A. CIESNIEWSKI,                       )
  DARYL NORMAN,                               )
                                              )
                           Plaintiffs,        )
                                              )
                      v.                      )   No. 1:16-cv-00817-JPH-TAB
                                              )
  ARIES CAPITAL PARTNERS, INC.                )
     d/b/a ARIES DATA COLLECTIONS,            )
  PARKER L. MOSS,                             )
  PARKER L. MOSS, P.C.,                       )
  JOHN DOE COMPANY,                           )
  ASTA FUNDING, INC.,                         )
  PALISADES COLLECTION, LLC,                  )
  PALISADES AQUISITION XVI, LLC,              )
                                              )
                           Defendants.        )

              ORDER DENYING MOTION FOR RECONSIDERATION

        After Plaintiff James Ciesniewski fell behind on his credit card payments,

  his creditor won a state-court judgment against him. In April 2016, Mr.

  Ciesniewski sued several defendants based on their attempts to collect this

  debt, bringing a claim under the Fair Debt Collection Practices Act ("FDCPA")

  and related state-law claims. See dkt. 1.

        On March 27, 2020, the Court granted Defendants summary judgment

  on the FDCPA claim, dismissed the related state-law claims, and issued final

  judgment in favor of Defendants. See dkt. 218; dkt. 219.

        Mr. Ciesniewski has filed a motion for reconsideration under Fed. R. Civ.

  P. 59(e). Dkt. [220]. Because Mr. Ciesniewski has not demonstrated any




                                         1
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 2 of 14 PageID #: 4409




  manifest error of law or fact in the summary judgment order, his motion is

  DENIED.

                                        I.
                              Facts and Background

        In the early 2000s, Mr. Ciesniewski owed more than $12,000 in credit-

  card debt. Dkt. 165-1 at 9 (Ciesniewski Dep. 26:12–27:21). By July 2006,

  Centurion Capital Corporation owned this outstanding debt and sued to collect

  it from Mr. Ciesniewski in state court. Dkt. 165-24. Four months later—in

  November 2006—the state court granted Centurion summary judgment and

  ordered Mr. Ciesniewski to pay $12,655.19 plus interest ("the Judgment").

  Dkt. 165-25.

        In February 2007, Centurion sold the Judgment within a multibillion-

  dollar sale of credit-card accounts receivable to Palisades Acquisition XV, LLC.

  Dkt. 165-13 at 2 ¶ 1.2, 3 ¶ 2.1. The next month, Palisades XV sold some of

  these accounts receivable, including the Judgment, to Defendant Palisades

  Acquisition XVI, LLC. Dkt. 159-15 at 3 ¶ 18, 79, 85, 104. Palisades XVI then

  assigned the Judgment to Defendant Palisades Collection, LLC. Dkt. 159-16 at

  1–2 ¶ 5. Defendant Asta Funding, Inc. owns 100 percent of both Palisades XVI

  and Palisades Collection. Dkt. 43 at 4 ¶ 26; dkt. 67 at 5 ¶ 26. Collectively,

  this order refers to these three parties as the "Palisades Defendants."

        In 2009, Palisades Collection contracted with Defendant Aries Capital

  Partners, Inc. to service and collect Palisades' account receivables, including

  the Judgment. Dkt. 165-10 at 2; dkt. 159-16 at 2 ¶ 6.



                                          2
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 3 of 14 PageID #: 4410




         In 2010, Aries emailed Defendant Parker Moss, an Indiana attorney, and

  asked if he could "handle debt that they were handling for other companies."

  Dkt. 159-17 at 4 (Moss Dep. 13:5–22). On December 10, 2010, Mr. Moss's law

  firm, Defendant Parker L. Moss, P.C. (collectively "Moss Defendants"), entered

  into an agreement with Aries to collect some of its accounts receivable,

  including the Judgment. See id. at 4 (14:19–16:5); dkt. 161; dkt. 182. Mr.

  Moss understood Aries to be "in the business of purchasing" "worthless"

  judgment debts, which it then ran through a "program . . . that would scrub

  them" to learn the employment status of debtors. Dkt. 159-17 at 5 (Moss Dep.

  18:1–8). Aries then sent attorneys like Mr. Moss out to collect judgments

  against those employed debtors. Id. To do this, Aries would regularly send Mr.

  Moss spreadsheets with lists of debtors and their information for him to pursue

  collection. Id. at 4–5 (16:25–17:18).

         On October 14, 2014, Aries asked Mr. Moss to try to collect $20,719.88

  from Mr. Ciesniewski. Dkt. 156-3 at 2 ¶ 6; see dkt. 165-15 at 5. Aries had

  already calculated and incorporated interest in this request, which

  contradicted its typical practice. See dkt. 165-8 at 38–39 (Moss Dep. 36:8–

  37:25). Mr. Moss followed his normal practice of adding interest on top of the

  amount sent by Aries, reaching a calculation of $33,789.44 owed. Id.; dkt.

  156-3 at 6. On October 16, 2014, Mr. Moss sent Mr. Ciesniewski a letter 1




  1 It's uncontested that any misrepresentation in this letter fell outside the FDCPA's one-year
  statute of limitations. See dkt. 189 at 50; dkt. 174 at 10 (Br. 5); dkt. 225 at 6.

                                                  3
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 4 of 14 PageID #: 4411




  stating that he had "been retained by Centurion Capital Corp" and sought a

  payment of $33,789.74 allegedly owed by Mr. Ciesniewski. Dkt. 156-3 at 6.

        By April 14, 2015, Mr. Moss had not received a response or payment

  from Mr. Ciesniewski, so he filed an appearance in state court on behalf of

  Centurion, id. at 2 ¶ 8; dkt. 159-10, and moved for supplemental proceedings

  (collectively "state filings"), dkt. 159-9. On April 24, 2015, the court ordered

  Mr. Ciesniewski to "appear personally" in court. Dkt. 159-11. However, on

  January 13, 2016, Mr. Moss consented to dismissal of the supplemental

  proceedings, which the state court granted. Dkt. 159-13.

        In April 2016, Mr. Ciesniewski brought this action against Defendants

  alleging violations of the FDCPA and related state-law claims. Dkt. 1; dkt. 43

  (amended complaint). On December 19, 2019, the Court ordered additional

  briefing on certain Seventh Circuit precedents important to this case's

  disposition, dkt. 211, which all parties fully briefed, dkt. 214; dkt. 215; dkt.

  216; dkt. 217.

        In March 2020, the Court granted Defendants' motions for summary

  judgment on the FDCPA claim, dismissed the related state-law claims, and

  issued final judgment in favor of Defendants. See dkt. 218; dkt. 219. The

  summary judgment order explained that Mr. Ciesniewski had not

  demonstrated a triable issue of fact under the FDCPA because no designated

  evidence showed that the state filings were directed at him. Dkt. 218 at 1, 7–8.

  Indeed the "filings were neither directed to Mr. Ciesniewski nor did they ask

  him to do anything" and instead were "directed solely at the state-court judge

                                           4
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 5 of 14 PageID #: 4412




  to cause the judge to making rulings favorable to a creditor." Id. at 8. The

  order explained that Mr. Ciesniewski had neither designated evidence nor set

  forth legal argument stating that "he received, saw, or read these documents

  before filing this lawsuit." Id. at 9–10. As a result, the order granted

  Defendants' motions for summary judgment. Id. at 1, 10–11.

        Mr. Ciesniewski has filed a motion for reconsideration under Fed. R. Civ.

  P. 59(e). Dkt. 220.

                                         II.
                                   Applicable Law

        Relief under Rule 59(e) is an "extraordinary" remedy ordinarily "reserved

  for the exceptional case." Gonzalez-Koeneke v. West, 791 F.3d 801, 807 (7th

  Cir. 2015). "To establish relief under Rule 59(e), a movant must demonstrate a

  manifest error of law or fact or present newly discovered evidence." Vesely v.

  Armslist LLC, 762 F.3d 661, 666 (7th Cir. 2014). "[C]ourts will not address new

  arguments or evidence that the moving party could have raised before the

  decision issued," Banister v. Davis, 140 S. Ct. 1698, 1703 (2020), and a "Rule

  59 motion is not a forum to relitigate losing arguments," Ohr ex rel. Nat'l Labor

  Relations Bd. v. Latino Exp., Inc., 776 F.3d 469, 478 (7th Cir. 2015).

                                         III.
                                       Analysis

        Plaintiff seeks reconsideration, arguing that: (A) "the decisions relied

  upon by the Court do not support its conclusion," dkt. 220 at 7–9, (B) the

  Court did not adequately address his evidence, id. at 2–7, and (C) "the Court




                                           5
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 6 of 14 PageID #: 4413




  did not address [his] claim based on an attempt to collect an excessive

  amount," id. at 9–10. 2

         A.       Precedent on the "Directed to" Standard

         Plaintiff contends that "the decisions relied upon by the Court do not

  support its conclusion" in the summary judgment order. Dkt. 220 at 7.

  Specifically, Plaintiff argues that the Court unjustifiably extended the holding

  in O'Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d 938 (7th Cir. 2011). Id.

  Palisades Defendants respond that the summary judgment order properly

  applied Seventh Circuit precedents to the facts before it. Dkt. 223 at 2.

         As the summary judgment order explained, O'Rourke held that the

  FDCPA "does not extend to communications that would confuse or mislead a

  state court judge but is limited to communications directed at consumers."

  Dkt. 218 at 6 (citing O'Rourke, 635 F.3d at 943–44). Because the state filings

  were not "directed at" Mr. Ciesniewski, the Court granted summary judgment

  to Defendants. Id. at 7–8.

         Plaintiff argues that O'Rourke did "not hold that statements or omissions

  in pleadings which request action by a state court judge but also communicate

  false facts to the consumer are non-actionable." Dkt. 220 at 7. Palisades

  Defendants respond that Plaintiff already had a chance to air this argument

  when "the Court asked [the parties] to provide supplemental briefing


  2 In addition to disputing these claims, Defendants assert alternative grounds for denying

  Plaintiff's motion. See dkt. 222 at 2–5 (statute of limitations); dkt. 223 at 6 (same); dkt. 221 at
  2–3 (bona fide error doctrine). Because the Court rejects each of Plaintiff's claims and thus
  denies his motion for reconsideration, this order does not address Defendants' additional
  arguments.


                                                   6
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 7 of 14 PageID #: 4414




  addressing the . . . case specifically." Dkt. 223 at 2 n.1 (citing court order at

  dkt. 211). Palisades Defendants further argue that the Court correctly applied

  O'Rourke's holding that the FDCPA's prohibitions "are clearly limited to

  communications directed to the consumer and do not apply to state judges."

  See id. (quoting O'Rourke, 635 F.3d at 941).

        Plaintiff's principal argument fails because the summary judgment order

  did not broadly "hold that statements or omissions in pleadings" requesting

  court action are "non-actionable." Cf. dkt. 220 at 7; see Marquez v. Weinstein,

  Pinson & Riley, P.S., 836 F.3d 808, 812 (7th Cir. 2016) (holding "that

  representations may violate § 1692e of the FDCPA even if made in court filings

  in litigation."). Rather, the Court's holding was based on the facts presented in

  this case, including that the specific filings designated by Plaintiff were directed

  to the state court judge, not to Mr. Ciesniewski. See dkt. 218 at 7–8; O'Rourke,

  635 F.3d at 941. Mr. Moss's notice of appearance, "was a procedural filing

  notifying the state court judge of Mr. Moss' appearance." Id. at 7 (citing dkt.

  159-10). The motion for supplemental proceedings, "petitioned the court to

  take certain action on a judgment already obtained." Id. at 8 (citing dkt. 159-

  9). Because both state filings were "directed to" the state court judge and not

  Mr. Ciesniewski, the Court granted summary judgment to Defendants. Id.

        Plaintiff's corollary argument—that these filings are actionable because

  they "also communicate[d] false facts to the consumer," in addition to the state

  court judge, see dkt. 220 at 7—is foreclosed by O'Rourke, 635 F.3d at 942; see

  dkt. 218 at 6–7 (discussing O'Rourke in detail). While Plaintiff's "indirect

                                           7
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 8 of 14 PageID #: 4415




  recipient" argument was endorsed in a concurring opinion, the majority

  rejected this argument and drew a "line at communications directed at

  consumers" to avoid "the practical difficulty of parsing claims about whether a

  communication directed at a third party is actionable." O'Rourke, 635 F.3d at

  942–44. Because the Court's summary judgment order correctly applied

  O'Rourke, Plaintiff has shown no error of law requiring reconsideration on this

  ground. See Vesely, 762 F.3d at 666.

        B.     Consideration of Evidence

        Plaintiff argues that the Court overlooked evidence showing that he

  (1) knew about the state filings and (2) was misled by communications beyond

  those state filings. Dkt. 220 at 4–5.

              1. Plaintiff's Awareness of State Filings

        Plaintiff points to an email exchange between his attorney and Mr. Moss

  and certain state court orders to show that "Mr. Ciesniewski was aware that

  legal proceedings were being conducted" against him. Id. at 4–5. To support

  this argument, he cites an email sent from his attorney Keith Hagan to Mr.

  Moss four months after the state filings at issue were filed which stated, "One

  question my client rose . . . is where this debt is originating from." Id. at 3–4

  (quoting dkt. 165-18 at 4). Plaintiff also describes two state court orders, one

  sent to his employer, dkt. 165-28, and one sent to his address, dkt. 165-29.

  See dkt. 220 at 6. Mr. Ciesniewski argues that together this evidence

  "conclusively establishes that [his] counsel received the misrepresentations at




                                           8
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 9 of 14 PageID #: 4416




  issue" and that Plaintiff "became aware that legal proceedings were being

  conducted" against him. Id. at 6–7.

         But even if shown by the designated evidence, that fact would not show

  "manifest error" in the Court's summary judgment ruling. Plaintiff contends

  that his eventual receipt of the information contained in the state court filings

  shows that Defendants directed the state filings at him. But O'Rourke rejected

  this indirect-communication argument. See 635 F.3d at 942–44. And as the

  summary judgment order discussed, both filings addressed the state court

  judge directly, not Mr. Ciesniewski. See dkt. 159-10 (notice of appearance to

  the state court); dkt. 159-9 (requesting the state court to order a hearing or

  interrogatories).

         Plaintiff next argues that the Court erred when it explained that "Mr.

  Ciesniewski has not designated any evidence that he received, saw, or read" the

  state filings "before filing this lawsuit." Dkt. 218 at 9–10; see dkt. 220 at 2;

  dkt. 225 at 3. But again, even assuming this is the case, that would not

  change the Court's conclusion that he had no viable FDCPA claim because the

  state filings were not directed at him. See supra, p. 8–9.

                2. Misleading Communications Beyond the State Filings

         While not entirely clear, Plaintiff seems to argue that Mr. Moss' emails

  themselves were misrepresentations "directed to" him through his attorney Mr.

  Hagan. 3 See dkt. 220 at 6; dkt. 225 at 5 (Mr. Moss' emails "misrepresent[ed]


  3Plaintiff's motion for reconsideration does not make its grounds clear. To the extent that the
  motion also argues that the two state court orders were "directed to" Plaintiff and thus
  actionable, dkt. 220 at 1, 6–7, the Court rejects that argument because a state court judge, not

                                                 9
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 10 of 14 PageID #: 4417




   that the company behind the legal proceedings was Centurion . . . [and that the

   debt] was owned by Aries, which was not true."). Mr. Moss replied to Mr.

   Hagan's August 24, 2015 email, supra p. 8, and told him that he "believe[d] the

   debt [wa]s owned by Aries Data Collection," dkt. 165-18 at 3. Plaintiff claims

   that this was a misrepresentation of the true owner of the debt because Aries

   was "merely a servicing agent which arranged for the collection of debts on

   behalf of the Palisades entities." Dkt. 220 at 4–5. Palisades Defendants

   respond that this is a new legal argument for which Plaintiff did not previously

   designate evidence. Dkt. 223 at 3–4.

          Plaintiff did not reference these emails in his complaint, see dkt. 43; Fed.

   R. Civ. P. 10(b) (requiring parties to state "each claim founded on a separate

   transaction or occurrence" "in a separate count"), and only cited the email

   evidence once in his 68-page summary judgment brief, see dkt. 189 at 26 ¶ 19

   ("Moss did not realize that Centurion Capital may have been dissolved until he

   received an email from counsel for Ciesniewski in 2015"). Plaintiff has also not

   shown that he previously argued that these emails violated the FDCPA. The

   Court will "not address new arguments . . . that [Mr. Ciesniewski] could have

   raised before the decision issued." Banister, 140 S. Ct. at 1703 (2020); see

   Adams v. Bd. of Educ. of Harvey Sch. Dist. 152, 968 F.3d 713, 715 (7th Cir.

   2020) ("It is new arguments that get a litigant into trouble, for those have been



   Defendants, issued and communicated these orders. As a result, they cannot serve as a proper
   ground for reconsideration. See Gburek v. Litton Loan Servicing LP, 614 F.3d 380, 385 (7th Cir.
   2010) (FDCPA actions generally require "a communication from a debt collector . . . made in
   connection with the collection of any debt") (emphasis added); 15 U.S.C. § 1692e.


                                                 10
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 11 of 14 PageID #: 4418




   waived or forfeited.") (emphasis in original). This argument therefore cannot

   serve as an appropriate ground for reconsideration. 4

          C.      Excess-Amount Claim

          Plaintiff argues that "the Court did not address [his] claim based on

   [Defendants'] attempt to collect an excessive amount." Dkt. 220 at 9.

   Palisades Defendants contend that the summary judgment order properly

   covered both counts of Plaintiff's FDCPA claim. Dkt. 223 at 6–7.

          Plaintiff's complaint alleged that Mr. Moss made a false representation

   when he (1) purported to act on behalf of "Dead Companies," and (2) falsely

   represented the amount of the debt. Dkt. 43 at 13–14, 16. Plaintiff brought

   both claims under Section 1692e, id., which, as the Court explained, requires

   "communications directed to the consumer," see dkt. 218 at 5–6. As a result,

   the summary judgment order's discussion of the "directed to" standard and

   holding that the filings were not "directed to" Mr. Ciesniewski necessarily

   encompassed both aspects of Plaintiff's complaint under section 1692e. See id.

   at 4–5. Because the excess-amount claim fails on that basis, the Court did not

   need to address other elements of that claim, and Plaintiff has demonstrated

   no manifest error of law or fact that requires reconsideration.




   4 Even if this argument and the supporting evidence were initially raised as required for

   reconsideration, it would not change the result. See Gomez v. Cavalry Portfolio Servs., LLC, 962
   F.3d 963, 967–68 (7th Cir. 2020) (Under the "competent attorney" standard, a debt collector
   violates the FDCPA when its communication to the debtor's counsel "would deceive or mislead
   a competent attorney."). Because Plaintiff has not argued that Mr. Moss' emails would fool a
   competent attorney and because Mr. Hagan did not actually appear to have been misled, see
   dkt. 165-18 at 2–3, these emails do not present evidence of an FDCPA violation.

                                                 11
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 12 of 14 PageID #: 4419




                                       IV.
                                    Conclusion

         For the reasons above, Mr. Ciesniewski's motion for reconsideration, dkt.

   [220], is DENIED.

   SO ORDERED.

   Date: 12/11/2020




                                         12
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 13 of 14 PageID #: 4420




   Distribution:

   John P. Boyle
   MOSS & BARNETT, P.A.
   john.boyle@lawmoss.com

   Cathleen Maria Combs
   EDELMAN COMBS LATTURNER GOODWIN
   ccombs@edcombs.com

   Sarah E. Doerr
   MOSS & BARNETT, A PROFESSIONAL ASSOCIATION
   sarah.doerr@lawmoss.com

   Daniel A. Edelman
   EDELMAN COMBS LATTURNER & GOODWIN LLC
   courtecl@edcombs.com

   Keith R. Hagan
   HAGAN AND WHITE LLP
   keith@hlocl.com

   Steven R. Hofer
   CONSUMER LAW OFFICE OF STEVE HOFER
   hoferlawindy@gmail.com

   Matthew P. Kostolnik
   MOSS & BARNETT
   matt.kostolnik@lawmoss.com

   James O. Latturner
   EDELMAN COMBS LATTURNER GOODWIN
   jlatturner@edcombs.com

   Nicholas Ward Levi
   KIGHTLINGER & GRAY, LLP (Indianapolis)
   nlevi@k-glaw.com

   Paige Moray Neel
   CLAUSEN MILLER P.C.
   pneel@clausen.com

   Daniel L. Polsby
   CLAUSEN MILLER PC
   dpolsby@clausen.com


                                        13
Case 1:16-cv-00817-JPH-TAB Document 226 Filed 12/11/20 Page 14 of 14 PageID #: 4421




   Michael S. Poncin
   MOSS & BARNETT
   mike.poncin@lawmoss.com




                                        14
